El Juez PresideNte Señor Travieso
emitió la opinión del tribunal.
Por escritura otorgada en Caguas, Puerto Rico, el día 29 de septiembre de 1947, el recurrente Vicente- R. Rodrí-guez y su esposa vendieron a Teódulo Llamas Muñiz un solar de 22% varas de frente por 27 varas de fondo, siendo la cabida superficial de dicho solar 486.92 metros cuadra-dos, según mensura que se dice fue practicada por el inge-niero Lizardi.
Presentada dicha escritura, acompañada dé un plano del solar, el Registrador la inscribió poniendo al pie del docu-mento la siguiente nota:
“Inscrito el precedente documento, con vista de otros, sólo en cuanto a tres cuartas partes indivisas del solar que es lo que tiene inscrito a su favor los vendedores, y sólo en cuanto a la cabida que *669resulta del Registro, o sea, veintiuna y media varas de frente por once varas de fondo; y denegada la inscripción en cuanto al exceso de la cabida del solar por no aparecer inscrito a favor de los ven-dedores ni de ninguna otra persona, tomándose en su lugar en cuanto a la parte denegada, anotación preventiva por 120 días a favor del comprador Teódulo Llamas Muñiz, al folio 178 vto. del tomo 232 de Caguas, finca 867, inscripción 12a. Caguas, a 3 de diciembre de 1947.”
En apoyo de su solicitud para que la nota recurrida sea revocada, alega el recurrente que al indicarle el Registra-dor a su abogado que en el plano presentado no aparecía la notificación a los colindantes del solar, el abogado retiró los documentos y los volvió a presentar- con el certificado del ingeniero en que se hace constar la notificación a los colin-dantes. Alega, además, que al dictar su nota, el Registra-dor no tuvo en cuenta que por escritura núm. 302 de 21 de junio de 1946, inscrita en el Registro de la Propiedad al folio 195 del Tomo 17. de Caguas, finca núm. 867, inscrip-ción 11a, el recurrente y su esposa adquirieron por compra a Carolina González Cofiño una “casa terrera de madera y techada de tejas de barro de 21 varas de frente por 16 va-ras de fondo fabricadas situada en la calle San Sebastián, hoy Corchado de Caguas, Puerto Rico, en solar que mide 22% varas de frente por 27 de fondo, colindante por el Sur con .Dolores y José Mas Gelpí, hoy Isabel Pérez y Luisa Es-teves Solá; por el Norte con Hermanas Ruiz, hoy Rafael Ló-pez Cabezudo y Hermanas Polo, por el Este con la citada Calle de Corchado, que es su frente y por el Oeste con solar de Salvador Mas, hoy Florentina Jiménez, viuda de Jimé-nez Cruz.” Dicha escritura número 302, alega el recu-rrente, fué inscrita en cuanto a la casa y solar a favor de los esposos adquirentes sin defecto ni objeción alguna.
Sostiene el recurrente: (1.) que habiéndose inscrito la casa y solar, a su favor, sin defecto alguno, esa inscripcióu surte todos sus efectos legales en cuanto al solar reducido a 410.08 metros cuadrados, de acuerdo con lo resuelto por *670este Tribunal en Carolina González Cofiño v. Registrador de Caguas, 66 D.P.R. 840: y (2) que el exceso de 76.84 metros cuadrados, o sea la diferencia entre la cabida que aparece del Registro y la que resulta del plano de mensura, es ins-cribible de conformidad con lo resuelto en el caso de Autoridad de Tierras v. Registrador, 62 D.P.R. 506.
El Registrador recurrido nos presenta en su alegato una relación de las constancias del registro en cuanto a la finca en controversia. De la inscripción primera aparece que don Salvador Mas solicitó acreditar la posesión en que se encon-traba de esa finca por haberla fabricado hacía más de treinta años, en vida de su esposa, y haberle sido adjudicada en pago de sus gananciales, sin tener título inscribible. La casa se describe como de 21 varas de frente por 11 de fondo. En la inscripción sexta se hizo constar, que según el docu-mento presentado la casa mide 21% varas de frente por 16 varas de fondo, "en un solar de veinte y dos y media varas de frente por veinte y siete varas de fondo.” De acuerdo con esta inscripción, doña Encarnación Cofiño de González-adquirió la casa de su dueño anterior José Mas y Gelpí. Se inscribió la casa únicamente en cuanto a 21% varas de frente por 11 varas de fondo, "no practicándose operación alguna con respecto a la diferencia de cabida que resulta del título con el Registro, por haberlo solicitado así el vendedor don José Mas y Gelpí, por escrito de fecha 22 de febrero de 1910.” La inscripción séptima fué practicada de acuerde con lo ordenado por este Tribunal en el recurso número 1192, Carolina González Cofiño v. Registrador, supra.
Hagamos un resumen de lo resuelto en el citado recurso. La allí recurrente solicitó del Registrador que de acuerdo con el testamento de su difunto esposo, inscribiera a favor de la viuda e hijas una "casa terrera ... de veinte y una varas de frente por diez y seis varas de fondo ... en solar que mide veinte y dos y media varas de frente por veinte y siete de fondo, colindante etc.” El Registrador practicó *671la inscripción (7a) “en cnanto a una casa terrera de made-ras . . . que' mide 21 varas de frente por 11 varas de fondo . . . con el defecto subsanable de no acreditarse quién sea el dueño del solar donde enclava dicha casa.” Alegó el Re-gistrador que en ninguna de las inscripciones anteriores se había hecho constar quién era dueño del solar y que éste nunca había sido inscrito. De acuerdo con la certificación presentada por el Registrador, en las primeras cinco ins-cripciones se hizo constar que se había inscrito la posesión de la finca, describiéndola como “casa terrera, construida de maderas, del país y techada con tejas de barro, de veinte y una varas de frente con once de fondo fabricadas.” Fué en la sexta inscripción que, por primera'vez, surgió una des-cripción diferente, al hacerse constar en el-documento pre-sentado que la casa mide “veinte y una varas y media de frente por diez y seis de fondo, en un solar de veinte y dos y media varas de frente por veinte y siete varas de fondo.” La inscripción se practicó solamente en cuanto a la medida, que ya constaba en el Registro, o sea, 21% varas de frente por 11 ele fondo. No se hizo operación alguna en cuanto a la diferencia por haberlo pedido el vendedor.
Resolvimos que aun cuando era cierto que en la inscrip-ción primera no se hizo referencia al solar en que está ra-dicada la casa, de acuerdo con lo resuelto en los casos de Chevremont v. Registrador, 9 D.P.R. 206 y Rivera v. Registrador, 26 D.P.R. 746, procedía la inscripción sin el de-fecto subsanable señalado en la nota del Registrador. En los casos citados se resolvió, que “inscrito un edificio, debo entenderse inscrito el solar a favor del mismo dueño, cuando éste no es un mero superficiario, por la presun-ción legal de que el que es dueño de lo edificado lo es tam-bién del suelo . . . siempre que la presunción legal . . . no resulte destruida por una prueba suficiente en contra-rio”; y que “en la idea de' casa o edificio va compren-dido generalmente el solar donde se levantan, sin cuya pre-*672via existencia la de la casa o del edificio no pueden conce-birse.” Y en Sánchez v. Rodríguez, 57 D.P.R. 73, resol-vimos, citando del sumario, qne “La venta de una casa lleva consigo el título sobre el suelo en que radica, en ausencia de algún término o cláusula restrictiva de ese significado.”
Eliminado el defecto consignado por el Registrador, “de no acreditarse quien sea el dueño del solar en que enclava dicha casa”, la inscripción 7a, folio 196 del Tomo 17 de Ca-guas, quedó en vigor solamente “en cuanto a una casa te-rrera de maderas y techada de tejas de barro que mide 21 varas de frente por 11 varas de fondo.” Es -cierto que la Srta. González Cofiño solicitó que se inscribiera la casa con las nuevas dimensiones dadas por ella en su solicitud, o sea, “21 varas de frente por 16 de fondo” y situada en un “solar que mide 22% varas ele frente por 27 de fondo.” Em-pero, el Registrador inscribió la casa con las dimensiones que aparecían de las inscripciones anteriores y nada dijo en cuanto a las dimensiones del solar por no aparecer cons-tancia de ellas en el Registro. La Srta. González Cofiño pudo haber recurrido contra la negativa del Registrador, pero no lo hizo, limitando su recurso a lo que ya hemos ex-puesto. Resulta, pues, que de acuerdo con el Registro y lo resuelto en González v. Registrador, supra, la Srta. Gonzá-lez Cofiño era, en 21 de junio de 1946, fecha en que se otorgó la escritura de venta a favor del recurrente, dueña de tres cuartas partes de una casa de 21% varas de frente por 11 varas de fondo y del solar de iguales dimensiones en el cual está enclavada la casa.
Por lo que ya hemos expuesto, se verá que el solar ad-quirido por el recurrente por compra a la Srta. González Cofiño tiene una cabida de 236.50 varas cuadradas. La diferencia entre esa cabida que aparece del Registro y la de 486.92 metros cuadrados que resulta del plano presentado por el recurrente, asciende a más de 250 metros cuadra-*673dos, que es un area superficial mayor que la que aparece ins-crita en el Registro a favor de la vendedora Srta. González Cofiño y del recurrente.
Sostiene el' Registrador que para poderse inscribir el ex-ceso entre la cabida original y la resultante de la mensura, tal exceso debe justificarse de acuerdo con lo dispuesto en el artículo 390 de la Ley Hipotecaria. Tiene razón el Re-gistrador. No se trata aquí de la inscripción de un exceso de escasa importancia en relación con la cabida ya inscrita en el Registro. La diferencia de cabida que se trata de rec-tificar e inscribir es mayor que la cabida que aparece ins-crita. Este Tribunal lia resuelto repetidas veces (1) que cuando la diferencia de cabida entre la expresada en el tí-tulo y la que resulta del Registro no alcanza al 20 por ciento de la cabida inscrita, diclia diferencia puede ser inscrita sin necesidad de recurrir- a un expediente de dominio o poseso-rio, bastando para ello con practicar una mensura con ci-tación de los dueños colindantes y acreditar tanto la men-sura como la citación, acompañando al título una certifica-ción del agrimensor a ese efecto.

La nota recurrida debe ser confirmada.


(1) Muriente v. Registrador, 47 D.P.R. 246; Pellón v. Registrador, 53 D.P.R. 526; Encarnación Aboy v. Registrador, 52 D.P.R. 150; Estrada v. Registrador, 65 D.P.R. 965; Autoridad de Tierras v. Registrador, 65 D.P.R. 513; Autoridad de Tierras v. Registrador, 62 D.P.R. 506; y Pérez v. Registrador, 67 D.P.R. 966.